37 F.3d 1496NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Sergeant SEIBER;  Custodian Fox;  Sergeant Austin;McWilliams, Defendants-Appellees.
No. 94-6649.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided October 18, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-215)
Cornelius Tucker, Jr., appellant pro se.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

OPINION
PER CURIAM

1
Cornelius Tucker appeals from the reinstatement of a pre-filing injunction order previously vacated by this Court.  Tucker v. Seiber, No. 93-7239 (4th Cir.  Mar. 2, 1994) (unpublished).  This Court vacated the previous injunction because Tucker was not provided notice of and an opportunity to be heard on the imposition of the injunction.  Id. (slip op. at 6).  For that reason, this Court remanded the case to the district court for further proceedings.


2
On remand, the district court directed the clerk to serve Tucker with a copy of the previous pre-filing injunction as the proposed pre-filing injunction and entered a show cause order instructing Tucker to respond within twenty-eight days to show why the proposed pre-filing injunction should not be entered.  Tucker failed to respond.  Because the district court cured the lack of notice and opportunity to respond, the only defect this Court found in the previous pre-filing injunction, the district court has not abused its discretion in imposing a pre-filing injunction against Tucker.   See Procup v. Strickland, 792 F.2d 1069, 1074 (11th Cir.1986) (en banc);   Graham v. Riddle, 554 F.2d 133, 135 (4th Cir.1977).  Accordingly, we affirm the district court's reinstatement of the pre-filing injunction.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED